460 So.2d 564 (1984)
A.S., a Juvenile, Appellant,
v.
The STATE of Florida, Appellee.
No. 84-415.
District Court of Appeal of Florida, Third District.
December 18, 1984.
Bennett H. Brummer, Public Defender and Thomas G. Murray, Asst. Public Defender, for appellant.
Jim Smith, Atty. Gen. and Diane Leeds, Asst. Atty. Gen., for appellee.
Before SCHWARTZ, C.J., and HENDRY and BARKDULL, JJ.
PER CURIAM.
The evidence adduced by the prosecution, which consisted of the fact that cocaine was found hidden inside a roll of toilet tissue in the glove compartment of his sister's car, which A.S. was driving; the respondent's attempt to flee from the police to avoid a traffic stop; and his expressions of interest and concern during the ensuing search of the vehicle, and of "disappointment" after the drugs were discovered, was insufficient to support a finding that he was in constructive possession of the contraband. Johnson v. State, 456 So.2d 923 (Fla. 3d DCA 1984); Wale v. State, 397 So.2d 738 (Fla. 4th DCA 1981); Harris v. State, 307 So.2d 218 (Fla. 3d DCA 1974), cert. denied, 315 So.2d 195 (Fla. 1975); see Lincoln v. State, 459 So.2d 1030 (Fla. 1984). Accordingly, the adjudication of delinquency under review, which was based on that determination, is
Reversed.